

LOAN AGREEMENT


This Loan Agreement dated March 28, 2011 (the “Effective Date”) by and between
Horne International, Inc. (the “Borrower”), a Delaware corporation, with offices
located at 3975 University Drive, Suite 100, Fairfax, VA 22030 and Evan
Auld-Susott as agent for the Susott Family Limited Partnership(the “Lender”),
with an address of 4267 Marina City Drive, #1106 Marina Del Rey, CA 90292.


WHEREAS, the Borrower desires that the Lender make a loan in the amount of Five
Hundred Thousand Dollars ($500,000.00) to the Borrower; and


WHEREAS, the Lender is willing to make such a loan, subject to the terms and
conditions set forth herein;


NOW THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained and other good and valuable consideration receipt of
which is hereby acknowledged, the parties hereto agree as follows:


 
1.
Amount and Terms of Loan.

 
1.1
The Loan.  The “Loan” hereunder shall mean the loan by the Lender to the
Borrower in the principal amount of Five Hundred Thousand Dollars ($500,000.00).

 
1.2
The Note.  The Loan shall be evidenced by promissory notes which note shall be
executed by the Borrower as of the Effective Date.  Every term contained in the
Note shall be deemed incorporated into this Agreement.  To the extent any
provision of the Note shall be deemed to be inconsistent with the provisions of
this Agreement however, the provisions of this Agreement shall control.

 
1.3
Security.  As a condition to the Loan, the loan proceeds shall be secured by a
lien against specific accounts receivables up to 80% of aggregate receivables
dollar amount.

 
1.4
Interest.  The outstanding principal balance of the Loan and any other
obligations arising under this Agreement shall bear interest at the rate of 13%
per annum.  Interest on the Loan shall be calculated on the basis of a 360 day
year and the actual number of days elapsed.

 
1.5
Repayment of Principal.  Except as otherwise provided in this Agreement,
repayment of principal shall be due and payable as follows:

 
1.5.1
Immediately upon receipt of payment of invoices.

 
1.5.2
The Borrower may prepay any part or all of the Loan, including interest, without
penalty or premium at any time.

 
1.5.3
The borrower, at time of principal repayment, will pay all fees associated with
transfer of funds.

 
1.6
Payment of Interest.  Interest will be paid quarterly.


 
 

--------------------------------------------------------------------------------

 

 
1.7
Acceleration.  Notwithstanding anything set forth in this Section 1, immediately
upon the occurrence of any Event of Default and during any continuance thereof,
the Lender may declare the Loan, all interest thereon and all other amounts and
obligations payable to be forthwith due and payable to the Lender or may take
any other action as provided herein.



 
2.
Representations and Warranties of Borrower.  The Borrower represents and
warrants to Lender as follows:

 
2.1
Authority.  The Borrower has the requisite legal capacity to own its assets, to
borrow money, to execute, deliver and perform each of the Loan Documents to
which it is a party and all other documents, certificates and instruments
delivered in connection therewith, and to effect and carry out the transactions
contemplated herein and therein.  Each Loan Document has been duly authorized
and, when executed and delivered, will be a valid and legally binding instrument
enforceable against Borrower in accordance with its terms.  The execution and
delivery of the Loan Documents and the consummation of the transactions
contemplated thereby will not violate (i) any law, order, rule or regulation or
determination of an arbitrator, court, or other governmental agency, applicable
upon the Borrower or any of the Borrower’s property or as to which the Borrower
or any of the Borrower’s property is subject, or (ii) any provision of any
agreement, instrument, or undertaking to which the Borrower is a party or by
which the Borrower or any of the Borrower’s property is bound and will not
result in the creation or imposition of any lien upon any of the property of the
Borrower other than those in favor of the Lender pursuant to the Loan
Documents.  No consents, approvals or other authorizations or notices, other
than those which have been obtained and are in full force and effect, are
required in connection with the execution and delivery of the Loan Documents and
the performance of any obligations contemplated thereby.

 
2.2
Pledged Security Ownership.  The Borrower is the owner of, or has contractual or
other rights to the pledged security subject to no pledge, lien, mortgage,
security interest, charge, option, or other encumbrance whatsoever, except those
which have been previously disclosed to the Lender by and through a lien or
interest property recorded in the state in which the pledged security is
located.  The pledge and grant of the Pledged Security by the Borrower pursuant
to this Agreement creates a valid and perfected security interest in the Pledged
Security in favor of the Lender.  The Borrower is not subject to any contractual
obligation restricting or limiting the ability of the Borrower to pledge the
Pledged Security pursuant to the Pledge Agreement.

 
2.3
Litigation.  There are no actions, suits, proceedings or governmental
investigations or inquiries pending, or to the best knowledge of the Borrower,
threatened against the Borrower or the Lender that could, if adversely
determined, have a material adverse effect on the performance of any obligation
contemplated in or arising under the Loan Documents.

 
2.4
No Defaults.

 
2.4.1
The Borrower is not a party to any contractual obligation the compliance with
which would have a material adverse effort or the performance of which, either
unconditionally or upon the happening of an event, will result in the creation
of a lien other than a lien granted pursuant to a Loan Document created in
accordance with this Agreement on the property or assets of the Borrower.


 
 

--------------------------------------------------------------------------------

 

 
2.4.2
The Borrower is not in default under or with respect to any contractual
obligation owed by the Borrower and, to the knowledge of the Borrower no other
party is in default under or with respect to any contractual obligation owed to
the Borrower, other than those defaults which in the aggregate shall have no
material adverse effect on the Borrower, the Pledged Security or other property
and assets of the Borrower, or the Lender.



 
3.
Covenants of the Borrower.

 
3.1
The Borrower covenants and agrees that until full and complete performance by
the Borrower of all obligations arising under the Loan and the Loan Documents,
the Borrower shall:

 
a.
Cooperate with the Lender and execute  such further instruments and documents as
the Lender shall reasonably request to carry out to its satisfaction the
transactions contemplated by the Loan Documents;

 
b.
As soon as possible and in any event within two (2) business days after
acquiring knowledge thereof notify the Lender in writing of the occurrence of
any Default or Event of Default on this or any other obligation of the Borrower;

 
c.
Cause to be promptly delivered to the Lender copies of all written notices, and
notice of any oral notices, received by the Borrower with respect to the Pledged
Security;

 
d.
Promptly provide the Lender with such other information respecting condition or
operations, financial or otherwise, of the Borrower as the Lender may from time
to time reasonably request.

 
3.2
The Borrower covenants and agrees that until full and complete performance by
the Borrower of all obligations arising under the Loan and the Loan Documents
have been satisfied by the Borrower, the Borrower shall not:

 
a.
Sell, assign, transfer, exchange or otherwise dispose of, or grant any option
with respect to the Pledged Security, nor create, incur, or permit to exist any
pledge, lien, mortgage, security interest, charge, option, or any other
encumbrances with respect to any of the Pledged Security or interest therein, or
any proceeds thereof, except for the liens and security interests which have
been properly recorded either as a result of this Agreement and Loan Documents
or which has been previously properly recorded as of the Effective Date;

 
b.
Sell or transfer shares of Borrower which may adversely affect the ability of
the Lender to sell or dispose of the Pledged Security in accordance with the
terms of this Agreement and the Loan Documents.

 
3.3
Compliance with the Law.  The Borrower shall comply in all material respects
with all requirements of law, contractual obligations, commitments, instruments,
licenses, permits and franchises.


 
 

--------------------------------------------------------------------------------

 

 
3.4
Payment of Taxes.  The Borrower shall pay and discharge, before the same shall
become delinquent, all lawful governmental claims, taxes, assessments, charges
and levies.

 
3.5
Indebtedness.  The Borrower shall not create or suffer to exist any indebtedness
except:

 
a.
The Loan;

 
b.
Current liabilities in respect of taxes, assessments and governmental charges or
levies incurred; and

 
c.
Indebtedness existing on the Effective Date; and

 
d.
Indebtedness not exceeding One Million Dollars ($1,000,000.00) in the aggregate.



 
7.
Events of Default.

 
7.1
Each of the following shall constitute an “Event of Default”:

 
a.
The Borrower shall fail to make any payment of principal or interest on the Loan
or other amounts due under the Loan Documents on the date which such payment is
due;

 
b.
The Borrower shall fail to perform any term, covenant or agreement contains
herein or the Borrower shall fail to perform any other term, covenant or
agreement contained herein or in any Loan Document and such failure shall
continue for fifteen (15) days after notice to the Borrower by the Lender;

 
c.
Any representation or warranty of the Borrower in any Loan Document shall prove
to have been false in any material respect upon the date when made;

 
d.
The Borrower shall (i) apply for or consent to the appointment of, or the taking
of possession by, a receiver, custodian, trustee or liquidator; (ii) be
generally unable to pay the Borrower’s debts as such debts become due; (iii)
make a general assignment for the benefit of Borrower’s creditors; (iv) commence
a voluntary case under the United States Bankruptcy code; (v) file a petition
seeking to take advantage of any other law of any jurisdiction relating to
bankruptcy, insolvency or composition or readjustment of debts; (vi) a
proceeding or case shall be commenced, without the application or consent of the
Borrower, in any court seeking the liquidation of the Borrowers assets, or the
composition or readjustment of the Borrowers debts, the appointment of a
trustee, receiver, custodian, liquidator or the like, or any similar relief in
respect of the Borrowers under any law of any jurisdiction;

 
e.
Any provision of the Pledge Agreement shall for any reason cease to be valid and
binding on the Borrower or the Borrower shall so state in writing; or the Pledge
Agreement shall for any reason cease to create a valid lien on the Pledged
Security purported to be covered thereby.

 
7.2
Remedies Upon Default.  Immediately upon the occurrence of any Event of Default
and during the continuance thereof, the Lender may declare the Loan, all
interest hereon and all other amounts and obligations payable under any Loan
Document to be forthwith due and payable, without presentment, demand, protest
or further notice of any kind, all of which are expressly waived by the
Borrower.


 
 

--------------------------------------------------------------------------------

 

 
8.
Miscellaneous.

 
8.1
Expenses.  Whether or not advances are made pursuant to the Loan, the Lender
agrees to pay all costs and expenses in connection with the preparation,
delivery, administration and enforcement of the Loan and the perfection and
continuation of the security interest in the Pledged Security.

 
8.2
Governing Law.  This Agreement and all other Loan Documents are contracts under
the laws of the Commonwealth of Virginia and shall for all purposes be governed
by and construed in accordance with the laws of the Commonwealth of Virginia
without regard to its principals of conflicts of laws.  The Borrower and the
Lender hereby submit to the jurisdiction of the Circuit Court for Fairfax
County, Virginia for the purposes of all legal proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby.

 
8.3
Waivers.  No course of dealing between any of the Borrower and the Lender, nor
any failure to exercise, nor any delay in exercising, any right, power or
privilege of the Lender hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise or the exercise of any other right, power
or privilege.

 
8.4
Severability.  The provisions of this Agreement are severable.  If any clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision or part thereof in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction or any
other clause or provision in this Agreement in any jurisdiction.

 
8.5
Notices.  All notices and other communications made or required to be given
pursuant to the Loan Documents shall be in writing and shall be deemed given if
delivered personally or by facsimile transmission (with confirmation of
receipt), or delivered by overnight courier service, or mailed by registered or
certified mail, postage prepaid to the parties at the address stated above in
this Agreement.

 
8.6
Successors and Assigns.  This Agreement shall inure to the benefit of and shall
be binding upon the successors and assignees of the parties hereto; provided,
however, that the Borrower may not assign any rights or obligations hereunder
without the written consent of the Lender.

 
8.7
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which shall constitute one
document.

 
8.8
Termination.  This Agreement shall terminate upon irrevocable payment in cash in
full of all obligations secured hereby, at which time the Lender will deliver or
release all of the Pledged Security being held hereunder to the Borrower.

 
8.9
Prior Agreements.  This Agreement supersedes all prior Loan Agreements and other
agreements, written or oral, pertaining to the subject matter herein.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and delivered as of the day and year first written above.


[Signature on Next Page]


BORROWER:
 
LENDER:
                 
Signature
 
Signature
                 
Printed Name and Title
 
Printed Name
                 
Date
 
Date
 


 
 

--------------------------------------------------------------------------------

 